PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1-18 are considered allowable since when reading the claims in light of the specifi-

cation, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 

1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combi- 

nation disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1    “A method comprising: receiving, 

by one or more computer processors, a time series of input variables representing a time-

ordered sequence of observations associated with an entity; generating, by the one or more 

computer processors, a word dictionary for the input variables, the word dictionary repre-

senting a unique sequence of event words across the entity and a group of other entities ge-

nerating, by the one or more computer processors, a set of archetypes from the unique se-

quence of event words, where topic modeling associates a loading of archetypes associat-

ed with each event word; generating, with a topic modeling module executed by the one or 

more computer processors, a vector of weights representing a distribution of the time series 

of input variables aligning with each of a given number of latent topic variables, the given 

number of topic variables corresponding to latent features of behavior based on variable val-

ues; producing, according to a machine learning model executed by the one or more compu-

ter processors, a detection score associated with the entity for each input event in the time- 

ordered sequence of observations; generating, by the one or more computer processors, one 

or more explanations, each explanation describing a reason corresponding to the produced 

detection score; filtering, through comparison against profiled average values of latent topic 

variables by the one or more computer processors, the one or more explanations to generate 

a filtered list of 25explanations according to archetype, the filtered list providing a list of arche-

types associated with the detection score and increasing in relevance of behavior; and rank-

ing, according to a closeness of a bin of historical latent topic variables' expected score to the 

current score on the event, the filtered list of archetypes and associated reasons that most af-

fect the detection score.73 SAS 100016US Attorney Docket No.: 094926-1044641”

3.	The limitations recited in independent claim 7    “A computer program product com-

prising a non-transitory machine-readable medium storing instructions that, when executed 

by at least one programmable processor, cause the at least one programmable processor to 

perform operations comprising: receive a time series of input variables representing a time-

ordered sequence of observations associated with an entity; generate a word dictionary for 

the input variables, the word dictionary representing a unique sequence of event words across 

the entity and a group of other entities generate a set of archetypes from the unique sequence 

of event words, where topic modeling associates a loading of archetypes associated with each 

event word; generate, with a topic modeling module, a vector of weights representing a distri-

bution of the time series of input variables aligning with each of a given number of latent topic 



ed on variable values; produce, according to a machine learning model, a detection score asso-

ciated with the entity for each input event in the time-ordered sequence of observations; gene-

rate one or more explanations, each explanation describing a reason corresponding to the pro-

duced detection score; 27filter, through comparison against profiled average values of latent topic 

variables, the one or more explanations to generate a filtered list of explanations according to 

archetype, the filtered list providing a list of archetypes associated with the detection score and 

increasing in relevance of behavior; and rank, according to a closeness of a bin of historical la-

tent topic variables' expected score to the current score on the event, the filtered list of arche-

types and associated reasons that most affect the detection score.73 SAS 100016US Attorney Docket No.: 094926-1044641”

3.	The limitations recited in independent claim 13   “A system comprising: a programma-

ble processor; and a non-transitory, machine-readable medium storing instructions that, when 

executed by the programmable processor, cause the at least one programmable processor to per-

form operations comprising: receive a time series of input variables representing a time-ordered 

sequence of observations associated with an entity; generate a word dictionary for the input vari-

ables, the word dictionary representing a unique sequence of event words across the entity and 

a group of other entities generate a set of archetypes from the unique sequence of event words, 

where topic modeling associates a loading of archetypes associated with each event word; gene-

rate, with a topic modeling module, a vector of weights representing a distribution of the time se-

ries of input variables aligning with each of a given number of 29latent topic variables, the given 

number of topic variables corresponding to latent features of behavior based on variable values; 

produce, according to a machine learning model, a detection score associated with the entity for 

each input event in the time-ordered sequence of observations; generate one or more explana-

tions, each explanation describing a reason corresponding to the produced detection score; filter, 

through comparison against profiled average values of latent topic variables, the one or more ex-

planations to generate a filtered list of explanations according to archetype, the filtered list pro-

viding a list of archetypes associated with the detection score and increasing in relevance of be-

havior; and rank, according to a closeness of a bin of historical latent topic variables' expected 

score to the current score on the event, the filtered list of archetypes and associated reasons that 

most affect the detection score.73 SAS 100016US Attorney Docket No.: 094926-1044641”

6.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the 

dependent claims are allowed as they depend upon an allowable independent claim.

7.	Any comments considered necessary by applicant must be submitted no later than the payment 

of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such sub-

mission should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”


                                  Correspondence Information

8.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Tuesday, March 23, 2021
              MBH            
                                                                            /MICHAEL B HOLMES/                                                                     Primary Examiner, Art Unit 2126